Citation Nr: 9931751	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-06 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for the 
postoperative residuals of left lateral retinacular release, 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from March 1987 to February 
1991.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The Board has reviewed the evidence and finds that additional 
development is necessary before the completion of appellate 
review.

The veteran testified before the undersigned member of the 
Board, in July 1999, that his left and right knee conditions 
have increased in severity.  In particular, he asserted that 
the popping sensation occurs more frequently, bilaterally, 
and that pain in both knees has increased so that he can no 
longer sit or stand still for any appreciable length of time.  
He also testified that he now experiences symptoms of lateral 
instability and instances of collapse and locking in both 
knees.

The Board notes that the most recent medical evidence of 
record is a VA outpatient treatment record dated in May 1998.  
The veteran has testified that he has received VA treatment 
for his knees since this date.  These records must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
has constructive, if not actual, knowledge of items generated 
by VA).  

In addition, the most recent VA examination report of record 
is dated in January 1998.  The record indicates that the 
veteran failed to report for further examinations scheduled 
in March and April 1999.  The letter notifying the veteran of 
these appointments, dated in March 1999, is of record.  
However, the record shows that the veteran's address has 
since changed.  The record does not show the March 1999 
notification letter was returned as undeliverable; 
nonetheless, the Board finds that the veteran should be 
afforded another opportunity to report for examination. 
Consequently, another examination should be scheduled.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder legible copies of 
VA medical records of treatment accorded 
the veteran for his left and right knee 
disabilities since May 1998 that are not 
already of record.

2.  The RO should afford the veteran an 
examination to determine the extent of 
his service-connected left and right 
knee disabilities.  All indicated tests 
and studies should be accomplished.  The 
claims folder, to include any records 
obtained per this remand, and a copy of 
this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-
connected left and right knee 
disorders-including, specifically, the 
effects of pain and weakness on range of 
motion and functionality-in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45 and of DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

3.  The RO should re-evaluate the 
veteran's service-connected left and 
right knee disabilities in light of the 
newly acquired evidence and determine 
whether increased evaluations are 
appropriate.  In so doing, the RO should 
consider whether the veteran exhibits 
symptomatology that warrants separate, 
compensable evaluations under other 
diagnostic codes, in accordance with 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) and the precedent opinion of the 
VA General Counsel, VAOPGCPREC 23-97 
(7/1/97).

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












